586 F.3d 1108 (2009)
Binyam MOHAMED; Abou Elkassim Britel; Ahmed Agiza; Mohamed Farag Ahmad Bashmilah; Bisher Al-Rawi, Plaintiffs-Appellants,
v.
JEPPESEN DATAPLAN, INC., Defendant-Appellee,
United States of America, Intervenor-Appellee.
No. 08-15693.
United States Court of Appeals, Ninth Circuit.
October 27, 2009.
Steven M. Watt, Benjamin Elihu Wizner, ACLU-American Civil Liberties Union Foundation, New York, NY, Julia Harumi Mass, ACLU-American Civil Liberties Union Foundation, San Francisco, CA, for Plaintiffs-Appellants.
Douglas Neal Letter, Esquire, U.S. Department of Justice, Washington, DC, for Intervenor-Appellee.
Daniel Paul Collins, Henry Weissmann, Munger, Tolles & Olson LLP, Los Angeles, CA, for Defendant-Appellee.
Barbara Moses, Esquire, David J. Stankiewicz, Esquire, Morvillo Abramowitz Grand Iason Anello & Bohrer, PC, New York, NY, Jonathan Hafetz, Esquire, Aziz Huq, Esquire, New York, NY, for Former United States Diplomats.
*1109 Jean-Paul Jassy, Gary L. Bostwick, Bostwick & Jassy LLP, Los Angeles, CA, for William G. Weaver, Robert Pallitto.
James M. Ringer, Esquire, New York, NY, for Commonwealth Lawyers Association, Justice.
William J. Aceves, Esquire, California Western School of Law, San Diego, CA, for Redress, International Commission of Jurists.
Andrew G. McBride, Esquire, Wiley Rein LLP, Washington, DC, for The Foundation for the Defense of Democracies.
Richard Abbott Samp, Chief Counsel, Washington Legal Foundation, Washington, DC, for Washington Legal Foundation, Allied Educational Foundation.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judges REINHARDT, McKEOWN, GOULD, BYBEE, MILAN D. SMITH, JR. and IKUTA did not participate in the deliberations or vote in this case.